Exhibit 10.1


THIRD AMENDMENT TO TRANSACTION DOCUMENTS


This THIRD AMENDMENT TO TRANSACTION DOCUMENTS (this “Amendment”) is made as of
the 18th day of October 2013, by and between UBL INTERACTIVE, INC. f/k/a NAME
DYNAMICS, INC., a Delaware corporation with its principal place of business at
6701 Carmel Road, Suite 202, Charlotte, NC 28226 (the “Borrower”), ALPHA CAPITAL
ANSTALT (“Alpha”), WHALEHAVEN CAPITAL FUND LIMITED (“Whalehaven”) and SABLE
RIDGE CAPITAL OPPORTUNITY FUND L.P. (“Sable Ridge”) (each a “Lender” or
collectively the “Lenders”).
 
WHEREAS, Alpha, Whalehaven and the Borrower previously entered into Subscription
Agreement dated as of January 27, 2012 (the “January 2012 Purchase Agreements”),
and Sable Ridge and the Borrower previously entered into a Subscription
Agreement dated as of July 19, 2013 (the “July 2013  Purchase Agreements” and
together with the January 2012 Purchase Agreements, the “Purchase Agreements”),
which provided for the issuance to each Lender of a Secured Convertible
Promissory Note as set forth therein (the “Original Note” or collectively the
“Original Notes”) in the principal aggregate amount of $310,000, and the parties
have executed certain documents and instruments in connection therewith;
 
WHEREAS, the Borrower’s obligations under the Original Notes are secured
pursuant to the Amended and Restated Security Agreement (the “Security
Agreement”), dated as of July 19, 2013, among the parties hereto and guaranteed
by the Company’s Subsidiaries pursuant to the Amended and Restated Subsidiary
Guaranty dated as of July 19, 2013 (the “Guaranty”);


WHEREAS, on November 13, 2012, Whalehaven, Alpha and the Borrower entered into
the Amendment to the January 2012 Purchase Agreements, pursuant to which, among
other things, (i) the maturity dates of the Original Notes were extended to
January 31, 2014, and (ii) each Lender agreed to extend additional credit in the
form of an additional Secured Convertible Promissory Note, in the principal
amount of $102,500 or an aggregate of $205,000;


WHEREAS, on November 13, 2012, Whalehaven, Alpha and the Borrower entered into
the Second Amendment to the January 2012 Purchase Agreements, pursuant to which,
among other things, (i) the maturity dates of the Original Notes were extended
to January 31, 2015, and (ii) each Lender agreed to extend additional credit in
the form of an additional Secured Convertible Promissory Note, in the principal
amount of $100,000 or an aggregate of $200,000;
 
WHEREAS, each Lender has agreed to extend additional credit in the form of an
additional Secured Convertible Promissory Note, in the principal amounts as
follows: (i) Whalehaven extending addition credit equal to $100,000, (ii) Alpha
extending additional credit equal to $130,000, and (iii) Sable Ridge extending
additional credit of $50,000, or an aggregate of $280,000 (each the “New Note”
or collectively the “New Notes”), in substantially the form attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and for the covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

SECTION ONE
DEFINITIONS; REPRESENTATIONS
 
Section 1.1            Terms Defined.  Unless otherwise defined herein,
capitalized terms used herein shall have the meanings given to such terms in the
Purchase Agreements.
 
Section 1.2            Representations and Warranties of Borrower.  The Borrower
and each of the Guarantors represent and warrant to each of the Lenders as
follows:


(a)           Except as otherwise set forth herein or in the Schedules and
Exhibits hereto, the representations and warranties of the Borrower and the
Guarantors made in the Transaction Documents remain true, complete and accurate
in all material respects, and the covenants of the Borrower and the Guarantors
are hereby reaffirmed, as of the date hereof.


(b)           The Borrower and the Guarantors have each performed, in all
material respects, all obligations to be performed by it to date under the
Transaction Documents and no default or Event of Default exists thereunder or an
event that with the passage of time or giving of notice or both, would
constitute a default or an Event of Default.


(c)           The Borrower and each of the Guarantors is a corporation duly
organized, qualified, and existing in good standing under the laws of the State
of Delaware and has full power and authority to consummate the transactions
contemplated hereby. Each of the Borrower and the Guarantors is duly qualified
to do business in all states and other jurisdictions in which the character of
the property owned by it or the nature of its activities causes such
qualification to be necessary.


(d)           The execution, delivery and performance of this Amendment have
been duly authorized by all necessary corporate actions of the Borrower and the
Guarantors, are within the corporate power of Borrower and are not in
contravention of law, the Borrower’s or the Guarantors’ Articles of
Incorporation, By-laws or the terms of any other documents, agreements or
undertakings to which the Borrower is a party or by which the Borrower or the
Guarantor is bound.  No approval of any person, corporation, governmental body
or other entity is a prerequisite to the execution, delivery and performance by
the Borrower and the Guarantors of this Amendment to ensure the validity or
enforceability hereof.


(e)           This Amendment will constitute the legally binding obligation of
Borrower, and each of the Guarantors enforceable in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws now existing or hereafter enacted relating to
or affecting the enforcement of creditors’ rights generally, and as
enforceability may be subject to limitations based on general principles of
equity (regardless of whether such enforceability is considered a proceeding in
equity or at law).


 
2

--------------------------------------------------------------------------------

 


SECTION TWO
ISSUANCE OF NOTE; AMENDMENTS
 
Each of the Lenders, the Borrower and the Guarantors has agreed to amend certain
provisions of the Purchase Agreement and the other Transaction Documents as set
forth herein.
 
Section 2.1     Issuance of Note and Guaranty.  The Borrower shall, on the date
hereof, issue to each of the Lenders the New Note in substantially the form
attached hereto as Exhibit 2.1.


Section 2.2     Warrant Issuance.  In consideration of the Lenders entry into
this Agreement and the extension of credit pursuant to the New Notes, the
Borrower has agreed to issue to each of the Lender a Common Stock Purchase
Warrant in substantially the form attached hereto as Exhibit 2.2 to acquire
shares of Common Stock at an initial exercise price of $0.15 on the terms set
forth therein (the “Warrant”).
 
Section 2.3     References in Purchase Agreement. The parties hereto agree that
(i) the term “Notes” in the Purchase Agreements shall be deemed to include
within its meaning the New Notes, (ii) the term “Conversion Shares” in the
Purchase Agreements shall be deemed to include within its meaning the shares of
Common Stock issuable upon conversion of the New Notes, and (iii) the term
“Transaction Documents” in the Purchase Agreements shall be deemed to include
within its meaning the New Notes.


Section 2.4      The Guaranty. The Guarantors each hereby acknowledges and
agrees that the “Obligations”, as defined in the Guaranty, include all
obligations of the Borrower under the New Notes.


Section 2.5      References in the Original Note. The parties hereto agree that
all references to the “Other Notes” in the Original Notes shall mean and include
the New Notes.


Section 2.6      Security Documents. The Borrower intends that the obligations
under the New Notes be secured by the collateral securing the obligations under
the Original Note, including pursuant to the Security Agreement.  In connection
therewith, the parties hereto agree that (i) the term “Notes” in the Security
Agreement shall be deemed to include within its meaning the New Note, and (ii)
the term “Obligations” in the Security Agreement shall be deemed to include
within its meaning all obligations of the Borrower under the New Notes.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION THREE
CLOSING CONDITIONS
 
Section 3.1           Closing Conditions. The obligations of the Lender
hereunder are subject to fulfillment of the following conditions precedent:


(A)           Amendment Documents.  The Borrower and the Guarantors shall
execute and deliver to each of the Lenders this Amendment and each of the
documents to be executed by the Borrower and the Guarantors in connection with
this Amendment, including the New Notes and the Warrants (the “Amendment
Documents”).


(B)           Instruments.  All instruments and documents whose execution and
delivery are required or contemplated by this Amendment and such other and
further instruments and documents as the Lenders may reasonably require shall
have been duly executed and delivered in form and in substance reasonably
satisfactory to the Lenders, including the New Note.


Section 3.2            Funding.  Upon satisfaction of the conditions set forth
in Section 3.1 above, the each Lender shall purchase the New Note for cash
consideration as follows: (i) $100,000 from Whalehaven, (ii) $130,000 from
Alpha, and (iii) $50,000 from Sable Ridge.  The closing hereunder shall take
place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd
Fl, New York, N.Y. 10006.


SECTION FOUR
MISCELLANEOUS


Section 4.1           Transaction Documents.  The Borrower shall deliver this
Amendment, and all other Amendment Documents to the Lenders, and these documents
shall be included in the term “Transaction Documents” in the Purchase
Agreements.


Section 4.2           Future References.  All references to the Purchase
Agreements and the other Transaction Documents shall hereinafter refer to such
agreement as amended hereby.


Section 4.3           Continuing Effect.  The provisions of the Transaction
Documents, as modified herein, shall remain in full force and effect in
accordance with their terms and are hereby ratified and confirmed.  The Lenders,
each does not in any way waive the Borrower’s or the Guarantor’s obligations to
comply with any of the provisions, covenants and terms of the Purchase Agreement
and the other Transaction Documents, nor does the Lender waive any other right
the Lender may have at law or in equity.
 
Section 4.4           General.  Borrower and Guarantors shall execute and
deliver such additional documents and do such other acts as the Lenders may
reasonably require to implement the intent of this Amendment fully.  This
Amendment may be executed in several counterparts by the Borrower and each of
the Lenders, each of which shall be deemed an original but all of which together
shall constitute one and the same Amendment.  This Amendment shall be governed
by the laws of the State of New York, without regards to the conflict of law
provisions thereof.
 
[Signature page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to the Purchase
Agreement to be executed as of the date first above written.
 

 
BORROWER:
     
UBL INTERACTIVE, INC.
       
By:
/s/ Doyal Bryant  
Name:
Doyal Bryant
 
Title:
CEO
       
GUARANTORS:
     
UBL.ORG, INC.
       
By:
/s/ Chris Travers  
Name:
Chris Travers
 
Title:
President
       
UBL EUROPE, LLC
       
By:
/s/ Chris Travers  
Name:
Chris Travers
 
Title:
President
       
NAME DYNAMICS, INC.
 
a North Carolina company
       
By:
/s/ Chris Travers  
Name:
Chris Travers
 
Title:
President
       
NAME DYNAMICS I, INC.
       
By:
/s/ Chris Travers  
Name:
Chris Travers
 
Title:
President
       
NAME DYNAMICS, LLC
       
By:
/s/ Chris Travers  
Name:
Chris Travers
 
Title:
President

 
 
5

--------------------------------------------------------------------------------

 
 

 
LENDERS:
     
ALPHA CAPITAL ANSTALT
       
By:
/s/  
Name:
   
Title:
         
WHALEHAVEN CAPITAL FUND LIMITED
       
By:
/s/  
Name:
   
Title:
         
SABLE RIDGE CAPITAL OPPORTUNITY FUND L.P.
       
By:
/s/  
Name:
   
Title:
 

 
 
 
6 

--------------------------------------------------------------------------------